Case: 3:21-cv-00050-GHD-JMV Doc #: 5 Filed: 04/13/21 1 of 1 PagelD #: 36

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
ANTHONY LEWIS JERDINE PLAINTIFF
Vv. No. 3:21CV50-GHD-JMV
“WARDEN RAFAEL VERGARA, ET AL, . DEFENDANTS
ORDER OF DISMISSAL

The court takes up, sua sponte, the dismissal of this cause. On March 4, 2021, the court
entered an order requiring the plaintiff to complete and return several forms to assist with the
expeditious administration of this case. The court cautioned the plaintiff that failure to comply
with the order would result in the dismissal of this case without prejudice. Despite this warning,
the plaintiff has failed to comply with the court’s order, and the deadline for compliance passed
on April 3, 2021. This case is therefore DISMISSED without prejudice for failure to prosecute

and for failure to comply with an order of the court under FED. R. Crv. P. 41(b).

SO ORDERED, this, the 13th day of April, 2021.

- SENIOR UNITED STATES DISTRICT JUDGE

 
